Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
The drawings were received on May 17, 2022.  These drawings are acceptable.  The drawing objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MITANI (Japanese Patent Publication JPS60-249689, a machine translation is provided with the PTO-892 Notice of References Cited and is used in the rejection below) in view of VAGENIUS (U.S. Patent 3,279,682).
Regarding claim 1, MITANI discloses:  a screw compressor (see Page 2, Technical Field of Invention), comprising: 
a first male rotor (38) and a second male rotor (39), each of the first male rotor and the second male rotor having convex-helical teeth (see Figure 1), the first male rotor and the second male rotor being rigidly connected together (see Figure 1, where the first and second male rotors are rigidly connected together via the shaft between them, see Page 3 last paragraph); 
a first female rotor (31) and a second female rotor (32), each of the first female rotor and the second female rotor having concave-helical teeth (see Figure 1), the first female rotor and the second female rotor being opposite to each other (see Figure 1, which shows that they are opposite to each other); 
wherein the convex-helical teeth of the first male rotor are engaged with the concave- helical teeth of the first female rotor, and the convex-helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor (see Figure 1).  
MITANI fails to disclose the first female rotor and the second female rotor being arranged separately from each other.
Regarding claim 1, VAGENIUS discloses:  the first female rotor (the (F) on the left side) and the second female rotor (the (F) on the right side) being arranged separately from (see Figures 5 and 8) and opposite to each other (see Figures 5 and 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first female rotor and the second female rotor being arranged separately from and opposite to each other in the screw compressor of MITANI, since utilizing a known configuration, such as the first and second female rotors being arranged separately from and opposite to each other is well known in the art, as evidence by VAGENIUS.  VAGENIUS discloses multiple different configurations of the first and second male rotors with the first and second female rotors (see Figures 4-8).  One having ordinary skill in the art requires only routine skill in the art to place the male and female rotors in any of these different configurations, including the first female rotor and the second female rotor being arranged separately from and opposite to each other, as disclosed by VAGENIUS (see Figures 5 and 8) versus having the first and second female rotors connected to one another and opposite to each other (as disclosed in Figure 1 of MITANI and Figure 4 of VAGENIUS).  
Regarding claims 2 and 14, MITANI further discloses:  a first compressing channel is formed between the first male rotor and the first female rotor (P1) (see Figure 1) , the first compressing channel has a first inlet (see Figure 1, the first inlet receives fluid via (42)) and a first outlet (see Figure 1, the first outlet is located at the other side of (31) before it combines with the flow from the second male and female rotors, before (44)), a first stream of medium flows through the first compressing channel in a first flow direction from the first inlet to the first outlet (see Figure 1, where the first flow direction is from left to right); and 
a second compressing channel (P2) is formed between the second male rotor and the second female rotor (see Figure 1), the second compressing channel has a second inlet (see Figure 1, the second inlet receives working fluid from (43) into the second male and female rotors) and a second outlet (see Figure 1, where the second outlet is at the start of the arrow from the cavity that contains the second male and female rotors (39,32) that then combines with the fluid of the first male and female rotors to exit at (44)), a second stream of medium flows through the second compressing channel in a second flow direction from the second inlet to the second outlet (see Figure 1, where the second flow direction is from the right to the left).  
Regarding claim 3, MITANI further discloses:  the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel (the limitation directed to “the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel” is considered functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MITANI is capable of the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel due to the forces generated due to the movement and compression of the fluid from the inlet to the outlet, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); 
the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel (the limitation directed to “the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel” is considered functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MITANI is capable of the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel due to the forces generated due to the movement and compression of the fluid from the inlet to the outlet of the second male and female rotors, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); 
the first axial force and the second axial force are opposite to each other (See last paragraph of Page 2 that continues onto Page 3, the first axial force and the second axial forces are opposite to each other due to the fluid that is compressed from the first male and female rotors starts from the left (low pressure) and is exhausted to the right (outlet at a high pressure) that generates a first axial force, the second axial force is in the opposite direction since the second male and female rotors compress the working fluid from the right (low – inlet side) to the left (high – outlet side), and therefore, would create an axial force in the opposite direction, and therefore, meets the claimed limitations).  
Regarding claim 4, MITANI further discloses:  the first male rotor and the second male rotor are rigidly connected together by a rigid shaft coupling or rigid union joint, by welding, or by being made as one piece (see Figure 1).  
Regarding claim 5, MITANI further discloses:  the first stream of medium and the second stream of medium flow towards or flow away from each other (see Figure 1, where the first stream of medium and the second stream of medium flow towards each other, they flow to the center to exit at (44)).  
Regarding claim 6, MITANI further discloses:  the medium is refrigerant (the cycle is a refrigeration cycle, where refrigerant is a working fluid in a refrigeration cycle).  
Regarding claim 7, MITANI further discloses:  the first stream of medium and the second stream of medium are introduced from an evaporator and sent to a condenser after being compressed by the screw compressor (see last paragraph on Page 3).  
Regarding claim 8, MITANI further discloses:  when the first male rotor and the second male rotor rotate in a first rotation direction (A) (see Figure 1, Page 3 last paragraph), the first female rotor and the second female rotor are driven by the first male rotor and the second male rotor to rotate in a second rotating direction (B) (see Figure 1, Page 3 last paragraph), the first rotation direction is opposite to the second rotation direction (see Figure 1, Page 3 last paragraph).  
Regarding claim 9, MITANI further discloses:  the first male rotor, the second male rotor, the first female rotor and the second female rotor are enclosed in a housing in a sealed condition (see Figure 1).  
Regarding claim 10, MITANI further discloses:  two ends of the first male rotor and the second male rotor are amounted on two roller bearings, respectively (see Figure 1, which shows that the first male rotor is mounded on bearings (33, 34) on the one side (inlet side) and mounted on the bearing (36) on the outlet/discharge side, and therefore, mounted on two roller bearings.  The second male rotor is mounded on bearing (35) on the inlet side and supported by bearing (36) on the discharge/outlet side, and therefore, is mounted on two roller bearings); 
two ends of the first female rotor and the second female rotor are amounted on two roller bearings, respectively (see Figure 1, which shows that the first female rotor is mounded on bearing (25) on the one side (inlet side) and mounted on the bearing (27) on the outlet/discharge side, and therefore, mounted on two roller bearings.  The second female rotor is mounded on bearing (26) on the inlet side and supported by bearing (27) on the discharge/outlet side, and therefore, is mounted on two roller bearings).  
MITANI discloses that the one end (i.e. the outlet end, see Figure 1, near 44) utilizes a single bearing (36) for both the first and second male rotors, and a single bearing (27) for both the first and second female rotors.  In the event that the claim is interpreted that there has to be a separate roller bearing at the connecting end of the first and second male rotors and a separate roller bearing at the connecting end of the first and second female rotors, it would be obvious based on VAGENIUS.
Regarding claim 10, VAGENIUS teaches:  the first male rotor (located on shaft 11) has a double roller bearing (30) at the first side (see Figure 3) and a dual roller bearing (31) between the first and second male rotors (see Figure 3, where (31) is located between the first and second chambers); the first female rotor (located on shaft (12) has a double roller bearing (30) between the first female rotor and the second female rotor and a second roller bearing (31) located at the opposite side of the first female rotor).  VAGENIUS also discloses in Figures 5 and 8 that the first and second female rotors have bearings located on both sides, as well as, the bearings (30, 31) are also disclosed to absorb axial thrust and therefore, can be considered as a thrust bearing.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a separate roller bearing at the connecting end of the first and second male rotors and a separate roller bearing at the connecting end of the first and second female rotors (i.e. so that there are two roller bearings attached to each of the first male rotor, the second male rotor, the first female rotor, and the second female rotor, with one at each of the respective ends) in the modified screw compressor of MITANI/ VAGENIUS, since placing additional bearings at the ends of the male and female rotors provides the benefit of supporting the respective shafts, as well as, absorbing some axial thrust (see VAGENIUS Column 2, lines 39-46).  
Regarding claim 11, VAGENIUS further teaches:  one of the two ends of the first female rotor and the second female rotor is amounted on thrust bearings (see Figures 1 and 3, which shows that the first female rotor (20) has bearings (56, and 57), that are thrust bearings (see Column 2, lines 39-46), and that the second female rotor (19) has thrust bearings (30) (due to there are two sets of roller bearings side by side will result in absorbing thrust, and therefore, are considered as thrust bearings (Column 2, lines 39-46) and is supported on the other end with bearings (31)).  
Regarding claim 13, MITANI discloses:  a refrigeration air-conditioning unit (this is a non-limiting preamble, since the refrigeration air-conditioning unit is not positively claimed in the body of the claim, and therefore, the preamble is given no weight), comprising: 
a screw compressor (see Page 2, Technical Field of Invention), comprising: 
a first male rotor (38) and a second male rotor (39), each of the first male rotor and the second male rotor having convex-helical teeth (see Figure 1), the first male rotor and the second male rotor being rigidly connected together (see Figure 1, where the first and second male rotors are rigidly connected together via the shaft between them, see Page 3 last paragraph); 
a first female rotor (31) and a second female rotor (32), each of the first female rotor and the second female rotor having concave-helical teeth (see Figure 1), the first female rotor and the second female rotor being opposite to each other (see Figure 1, which shows that they are opposite to each other); 
wherein the convex-helical teeth of the first male rotor are engaged with the concave- helical teeth of the first female rotor, and the convex-helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor (see Figure 1).  
MITANI fails to disclose the first female rotor and the second female rotor being arranged separately from each other.
Regarding claim 13, VAGENIUS discloses:  the first female rotor (the (F) on the left side) and the second female rotor (the (F) on the right side) being arranged separately from (see Figures 5 and 8) and opposite to each other (see Figures 5 and 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first female rotor and the second female rotor being arranged separately from and opposite to each other in the screw compressor of MITANI, since utilizing a known configuration, such as the first and second female rotors being arranged separately from and opposite to each other is well known in the art, as evidence by VAGENIUS.  VAGENIUS discloses multiple different configurations of the first and second male rotors with the first and second female rotors (see Figures 4-8).  One having ordinary skill in the art requires only routine skill in the art to place the male and female rotors in any of these different configurations, including the first female rotor and the second female rotor being arranged separately from and opposite to each other, as disclosed by VAGENIUS (see Figures 5 and 8) versus having the first and second female rotors connected to one another and opposite to each other (as disclosed in Figure 1 of MITANI and Figure 4 of VAGENIUS).  
Regarding claim 15, MITANI further discloses:  the first male rotor and the second male rotor are rigidly connected together via a shaft (see Figure 1).  
Regarding claim 17, MITANI further discloses:  
an evaporator (see last paragraph on Page 3); and 
a condenser (see last paragraph on Page 3), 
wherein the first stream of medium and the second stream of medium are introduced from the evaporator and sent to the condenser after being compressed by the screw compressor (see last paragraph on Page 3), and wherein the medium is refrigerant (the cycle is a refrigeration cycle, where refrigerant is a working fluid in a refrigeration cycle).  
Regarding claim 19, MITANI further discloses:  the first stream of medium and the second stream of medium flow through the screw compressor towards each other (see Figure 1, where the first stream of medium and the second stream of medium flow towards each other, they flow to the center to exit at (44)).
Alternatively, claims 6, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified screw compressor of MITANI/ VAGENIUS and further in view of FRESCO (U.S. Patent 5,653,585).
Regarding claims 6 and 17, in the event that the modified screw compressor of MITANI / VAGENIUS fails to specifically disclose that the medium is refrigerant, it would be obvious due to FRESCO.
MITANI discloses a refrigerant cycle (see last paragraph on Page 3).
Regarding claims 6 and 17, FRESCO teaches:  the medium is refrigerant (see Abstract) in the refrigeration cycle (see Abstract, Column 4, lines 36-47).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the medium be a refrigerant in the modified screw compressor of MITANI/ VAGENIUS, since utilizing known working fluids (such as refrigerant) in known screw compressors (such as the modified screw compressor of MITANI/ VAGENIUS) produces predictable results (i.e. the ability to operate the screw compressor in a refrigeration cycle such as in an air-conditioning).
	Regarding claims 13-15, 17, and 19, in the event that the modified screw compressor of MITANI / VAGENIUS is further limited to be in a refrigeration air-conditioning unit (i.e. that the refrigeration air-conditioning unit is positively recited), it would be obvious based on FRESCO.
	FRESCO teaches refrigerant in the screw compressor (see Abstract) in the refrigeration cycle that is used for an air-conditioning unit (see Abstract, Column 4, lines 36-47). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the modified screw compressor of MITANI/ VAGENIUS used in a refrigeration air-conditioning unit, since utilizing known devices (i.e. the modified screw compressor of MITANI/ VAGENIUS) in a refrigeration air-conditioning unit (as taught by FRESCO) produces predictable results (i.e. the ability to obtain a desired output for the refrigeration cycle in an air-conditioning).  Utilizing known screw compressors, such as the modified screw compressor of MITANI / VAGENIUS, in known systems such as the refrigeration air-conditioning unit (as taught by FRESCO) also requires only routine skill in the art and produces predictable results.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant recites case law on page 8 for the basis of their arguments, and on Page 9 recites the specific language that they believe is not supported by the combination of MITANI in view of VAGENIUS.  The specific claim elements that are argued include emphasis on “the first female rotor and the second female rotor being arranged separately from and opposite each other”, which is present in both independent claims 1 and 13, where the arguments are based on the ability to combine.  VAGENIUS discloses these claim limitations.  On Page 10 the applicant argues the combination of MITANI and VAGENIUS is not supported by any articulated reasoning with rational underpinning as required only mere conclusory statements.  The Examiner respectfully disagrees (see further comment below).  Applicant further articulates the differences between MITANI and VAGENIUS on Page 11, where VAGENIUS balances out the thrust forces generated on the shaft and therefore, this is why the female rotors are mounted on different shafts.  VAGENIUS has different thrust forces due to being a staged screw compressor with different size and pressures between the first compression chamber and the second compression chamber, which the Examiner does agree is what VAGENIUS discloses.  MITANI is different from VAGENIUS in that both rotor sets create similar pressures, and therefore, the applicant argues that the intended purpose of the design of MITANI would be nullified if incorporation of the mounting of the female rotors is used.  The Examiner is utilizing VAGENIUS to disclose different known mounting schemes for male and female rotors, and not to incorporate the rotors of VAGENIUS, just the mounting scheme.  The Examiner does not agree that the intended purpose of the design of MITANI would be nullified.  Both MIATANI and VAGENIUS are screw compressors where the male rotor rotates the female rotor in a drive (male rotor) versus a driven (female rotor) arrangement.  Furthermore, due to the screw (i.e. helical arrangement) between the male and female rotors, the male and female rotors are connected to one another both in a radial and an axial direction, and therefore, allows the male rotor to rotate the female rotor.  VAGENIUS discloses multiple embodiments that have different mounting configurations, where all embodiments are at different (higher) pressures between the different chambers.  The Examiner’s position is that one having ordinary skill in the art would have utilized any mounting scheme of the male and female rotors, as taught by VAGENIUS (i.e. male rotors mounted on the same shaft with female rotors mounted on different shafts), since this is a mere mounting of the male and female rotors in the different chambers.   The Examiner does not agree with the applicant that  the modification of the mounting of the female rotors on two separate shafts would result in MITANI not working as intended.  The male rotors will still rotate the respective female rotors due to the meshing between them and provide the output.  Furthermore, the Examiner’s position is that it requires only routine skill in the art to mount male and female rotors together utilizing different configurations (i.e. where VAGENIUS discloses mounting the male rotors on the same shaft with the female rotors mounted on the same shaft (similar to MITANI) or on different shafts (which is what is claimed)), where the motivation to combine is to utilize known mounting configurations.  Applicant also references KSR, where a KSR reasoning of a simple substitution of the mounting of a male and female rotors is a reasonable motivation to combine MITANI with VAGENIUS. 
Applicant further argues at the bottom of Page 13 that the combination of MITANI with VAGENIUS is impermissible hindsight.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  VAGENIUS discloses multiple different mounting configurations of male with female rotors, where one embodiment has the same mounting as MITANI, where another embodiment has mounting the female rotors mounted on separate shafts as claimed.  It is the Examiner’s position that mounting male rotors located on a single shaft with female rotors located in different chambers on different shafts requires only routine skill in the art, since it was known in the art, as evidence by VAGENIUS.    
Applicant argues that FRESCO does not address or rectify the issues with the combination of MITANI and VAGENIUS.  The Examiner agrees that FRESCO was not utilized to address the limitations that are discussed above, since these limitations were disclosed by VAGENIUS. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746